DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application. Claims 1, 3-6, 11, 15 and 19-20 are amended.
Information Disclosure Statement
The third-party submission information disclosure statement (IDS) submitted on 07/25/2020is  being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot because the new ground of rejection, since Kwong was introduced to teach a first portion of the touch input ending inside a take-off area of the first display and a second portion of the touch input begins inside a landing area of the second display (see Figs. 1-2 and 6-8, para. [0072]-[0085]. Whether touch input for the operation is detected over the boundary portion of the current surface 111 or 121 may be identified for block 808. If touch input is detected over the boundary portion of the current surface 111 or 121 for block 808, then touch input for the operation may be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device). 
In addition, with respect to claim 19, Kosugui teaches the take-off area with selectable length and selectable width that is a section of the first display, the landing area with a selectable In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Objections
Claim 6-14 are objected to because of the following informalities:
Claim 6, line 8, recites “parameter” (singular form). To keep consistency in the claim language Examiner suggests “parameters”.
Claim 7, line 1, recites “parameter” (singular form). To keep consistency in the claim language Examiner suggests “parameters”.
Claim 7, lines 1-2, recites “a take-off area”. Examiner suggests “the take-off area” since the phrase was previously mention in the claims.
Claim 9, lines 1-2, recites “a landing area”. Examiner suggests “the landing area” since the phrase was previously mention in the claims.
Claim 14, line 3, recites “a touch input”. Examiner suggests “the touch input” since the phrase was previously mention in the claims.
Claim 14, line 8, recites “parameter” (singular form). To keep consistency in the claim language Examiner suggests “parameters”.
Claims 8 and 10-13 depend directly or indirectly from an objected claim therefore are also objected.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140101535 A1) Kwong et al. (US 20090322689 A1, hereinafter Kwong) in view of Kosugi et al. (US 20180113550 A1, hereinafter Kosugi).

Regarding Claim 1, Kim teaches an Information Handling System (IHS) (see Figs. 8-10, multi-display apparatus para. [0083], and para. [0256]. The multi-display apparatus 100 may be any device like, for example, a mobile phone, a laptop computer, a tablet PC, and/or a portable multimedia player (PMP)), comprising: 
a processor (see Fig. 2, Fig. 8  and para. [0204]. The controller 130 may include the CPU 131. The CPU 131 may include, for example, at least one of a single core processor, a multi core processor, a triple core processor, and a quad core processor); and 
a memory coupled to the processor (see Fig. 2 and para. [0204]. The CPU 131, the ROM 137, and the RAM 135 may be connected to one another through the system bus 139), the memory having program instructions stored thereon that, upon execution by the processor (see para. [0204]. The ROM 137, which may store a control program that controls the multi-display apparatus 100, and the RAM 135, which may store a signal or data input from an external apparatus or may be used as a memory region for a task performed in the multi-display apparatus 100), cause the IHS to: 
see para. [0259]-0264], para. [0266], para. [0269]-[0271] and Figs. 11-15. A relative angle (ϴ) may be detected using the hinge sensor 154, which may be embedded in the hinge 185A relative angle (ϴ) may be an angle of rotation of the second body 4 with respect to the first body 2 in, for example, a predetermined direction (for example, a counter clockwise direction). As illustrated in figure 11 the relative angle (ϴ) is 0°, which represent a state in which the first and second displays 190a and 190b may be folded. FIG. 12 is a perspective view that illustrates an example in which the first body 2 is substantially in the same plane as the second body 4, that is, the multi-display apparatus 100 is in an unfolded configuration.  In this state, the relative angle (ϴ) may be 180°. Hereinafter, this state may be referred to as an expanding mode.  For example, when the angle between the first and second bodies 2 and 4 ranges from 175° to 185°, the multi-display apparatus 100 may determine that the first and second bodies 2 and 4 are unfolded.  FIG. 13 is a perspective view that illustrates an example in which the relative angle (ϴ) of the second body 4 to the first body 2 exceeds 180°, that is, the two displays 190a and 190b are slightly folded in. In the following descriptions, this state may be referred to as a tool kit mode. For example, when the relative angle (ϴ) between the first and second bodies 2 and 4 is between 185° and 265°, the tool kit mode may be recognized. FIG. 14 is a perspective view that illustrates a state in which the relative angle (ϴ) of the second body 4 to the first body 2 is less than 180°, that is, the two displays 190a and 190b are almost folded out to face each other in opposite directions. This state may be called a standing mode); 
retrieve touch continuity parameter (see para. [00222], para. [0232], para. [0238] para. [0373] and Fig. 50. A touch gesture may include all kinds of user gestures that may be sensed by the multi-display apparatus 100 by at least one of directly contacting a touch screen and approaching the touch screen. For example, the touch gesture may be an operation by a user of selecting a single position or a plurality of continuous positions on the touch screen. The first and second displays 190a and 190b may sense a continuous touch motion and may transmit an electronic signal, that corresponds to a continuous or discontinuous touch motion, to the LCD controller. As illustrated in figure 50 the multi-display apparatus is in the unfolded configuration (expanding mode)), comprising a section of the second display where an initial portion of a touch input ends and a section of the first display where a final portion of the touch input begins (see para. [00222], para. [0232], para. [0238], para. [0373] and Fig 50. A touch gesture may include all kinds of user gestures that may be sensed by the multi-display apparatus 100 by at least one of directly contacting a touch screen and approaching the touch screen. For example, the touch gesture may be an operation by a user of selecting a single position or a plurality of continuous positions on the touch screen. The first and second displays 190a and 190b may sense a continuous touch motion and may transmit an electronic signal, that corresponds to a continuous or discontinuous touch motion, to the LCD controller. FIG. 50 illustrates an example of a process of moving the region 194 selected by the user from the first display 190a to the second display 190b), and 
enable touch continuity between the first and second displays using the touch continuity parameter (see para. [0232], and para. [0238]. The first and second displays 190a and 190b may sense a continuous touch motion and may transmit an electronic signal, that corresponds to a continuous or discontinuous touch motion, to the LCD controller).  
Kim does not explicitly teach a take-off area with a selectable length and selectable width that is a section of the second display where an initial portion of a touch input ends and a landing area with a selectable length and selectable width that is a section of the first display where a 
However, Kwong teaches a take-off area that is a section of the second display where an initial portion of a touch input ends (see Figs. 1-2 and 6-8, para. [0072]-[0085]. Whether touch input for the operation is detected over the boundary portion of the current surface 111 or 121 may be identified for block 808. If touch input is detected over the boundary portion of the current surface 111 or 121 for block 808, then touch input for the operation may be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device), a landing area that is a section of the first display where a final portion of the touch input begins (see para. [0076]-[0085]. If touch input is detected over the current boundary portion for block 808, then touch input for the operation may continue to be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device).  
Kim and Kwong are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system, interface and method disclosed by Kim with Kwong’s interface with the first portion of the touch input ends inside the take-off boundary area, since it would have further aided in determining whether two different gesture or one continuing gesture is performed and thus reducing error in the determination. Moreover it would have facilitating using two touch sensors as a single large touch sensor.
Kim and Kwong do not explicitly teach the take-off area with selectable length and selectable width that is a section of the first display, the landing area with a selectable length and a selectable with that is a section of the second display; and wherein the take-off area and the landing area are selected corresponding to the posture.
see para. [0053]-[0055]. A predetermined region can be set appropriately in the display unit provided in the upper chassis and/or in the display unit provided in the lower chassis.  The width of a predetermined region (e.g., a region width in a direction parallel to the side) and/or a shape of the predetermined region may include any suitable dimension(s) and/or shape that is known or developed in the future and are not particularly limited to the illustrated embodiments.  That is, the predetermined regions on the upper and lower sides may be the same or different widths and/or the same or different shapes), and wherein the take-off area and the landing area are selected corresponding to the posture (see para. [0053]-[0054], para. [0062]-[0067]. A predetermined region can be set appropriately in the display unit provided in the upper chassis and/or in the display unit provided in the lower chassis.  The width of a predetermined region (e.g., a region width in a direction parallel to the side) and/or a shape of the predetermined region may include any suitable dimension(s) and/or shape that is known or developed in the future and are not particularly limited to the illustrated embodiments.  That is, the predetermined regions on the upper and lower sides may be the same or different widths and/or the same or different shapes. As the destination of the window, the vector direction at the time of the flick operation can be detected.  Further, when there is a display unit adjoining the original display unit in a direction in which the largest vector component is detected, the window is moved to the adjoining display unit.  Such an image display is provided in the clamshell state and the book state.  Thus, the window can be moved in the direction of the side acceptable depending on the predetermined orientation states, such as the clamshell state and/or the book state. A case of a tent mode (e.g., a tent state) as an orientation in which thee back faces of respective chassis with no display unit provided face each other will be described.  In the tent mode of the first chassis 10 and the second chassis 20, as illustrated in FIG. 3A, the selection unit 53 can select a side on which the display units adjoin each other.  In this case, when the window of one display unit is made to appear from the side of the other display unit, the window is displayed on the side of the other display unit to come down from the top of the screen and the window is displayed upside down).  
Kim, Kwong and Kosugui are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the memory device disclosed by Kim and Kwong with Kosugui’s teachings, since it would have aided the user interface by easily moving a window between multiple display units and in a user-friendly manner (para. [0076]-[0077]), regardless of the displays posture.

Regarding Claim 2, Kim, Kwong and Kosugui teach the IHS of claim 1.
Kim further teaches wherein to identify the posture, the program instructions, upon execution by the processor (see Fig. 2 and para. [0204]. The controller 130 may include the CPU 131, the ROM 137, which may store a control program that controls the multi-display apparatus 100, and the RAM 135, which may store a signal or data input from an external apparatus or may be used as a memory region for a task performed in the multi-display apparatus 100), further cause the IHS to: 
receive an indication of an angle of a hinge coupling the first display to the second display (see para. [0259]-0264], para. [0266], para. [0269]-[0271] and Figs. 11-15. A relative angle (ϴ) may be detected using the hinge sensor 154, which may be embedded in the hinge 185A relative angle (ϴ) may be an angle of rotation of the second body 4 with respect to the first body 2 in, for example, a predetermined direction (for example, a counter clockwise direction)); and 
identify the posture that corresponds to the angle (see Figs. 11-15 and para. [00259]-[0262]), wherein the posture is selected from the group consisting of: laptop posture (see Fig. 13 and para. [0269]. When the relative angle (ϴ) between the first and second bodies 2 and 4 is between 185° and 265°, the tool kit mode may be recognized), canvas posture (see Fig. 12 and para. [0266]. When the angle between the first and second bodies 2 and 4 ranges from 175° to 185°, the multi-display apparatus 100 may determine that the first and second bodies 2 and 4 are unfolded. In this state, the relative angle (ϴ) may be 180°, or may approach 180°, within a predetermined range. Hereinafter  this state may be referred as expanding mode), and tent posture (see Fig. 14 and para. [0270]. When the relative angle (ϴ) between the first and second bodies 2 and 4 is between 30°  and 90°, the multi-display apparatus 100 may be recognized as being in the standing mode).  

Regarding Claim 3, Kim, Kwong and Kosugui teach the IHS of claim 2.
Kim further teaches wherein the posture is identified as the laptop posture (see Fig. 13 and para. [0269]) in response to: 
the first display being placed at an obtuse angle with respect to the second display, and the second display being placed in a horizontal position with a display surface facing up (FIG. 13 is a perspective view that illustrates an example in which the relative angle (ϴ) of the second body 4 to the first body 2 exceeds 180°, that is, the two displays 190a and 190b are slightly folded in. In the following descriptions, this state may be referred to as a tool kit mode.  For example, when the relative angle (ϴ) between the first and second bodies 2 and 4 is between 185° and 265°, the tool kit mode may be recognized.  The tool kit mode may refer to a state in which the two displays 190a and 190b may be slightly folded in and may be useful when the multi-display apparatus 100 is used like a laptop computer).  

Regarding Claim 4, Kim, Kwong and Kosugui teach the IHS of claim 2.
Kim further teaches wherein the posture is identified as the canvas posture (see Fig. 12 and para. [0266]) in response to: the first display being placed at a straight angle with respect to the second display, and the first and second displays being placed in a horizontal position with first and second display surfaces facing up (When the angle between the first and second bodies 2 and 4 ranges from 175° to 185°, the multi-display apparatus 100 may determine that the first and second bodies 2 and 4 are unfolded. In this state, the relative angle (ϴ) may be 180°, or may approach 180°, within a predetermined range. Hereinafter  this state may be referred as expanding mode).  

Regarding Claim 5, Kim, Kwong and Kosugui teach the IHS of claim 2.
Kim further teaches wherein the posture is identified as the tent posture in response to a first display surface of the first display being placed at an obtuse angle with respect to a second display surface of the second display (see Fig. 14 and para. [0270]. When the relative angle (ϴ) between the first and second bodies 2 and 4 is between 30°  and 90°, the multi-display apparatus 100 may be recognized as being in the standing mode).  

Regarding Claim 19, Kim teaches a hardware memory device (see Fig. 2 and para. [0204]. The ROM 137, and the RAM 135 may be connected to one another through the system bus 139) having program instructions stored thereon (see para. [0204]. The ROM 137, which may store a control program that controls the multi-display apparatus 100, and the RAM 135, which may store a signal or data input from an external apparatus or may be used as a memory region for a task performed in the multi-display apparatus 100) that, upon execution by a processor (see Fig. 2, Fig. 8  and para. [0204]. The controller 130 may include the CPU 131. The CPU 131 may include, for example, at least one of a single core processor, a multi core processor, a triple core processor, and a quad core processor) of an Information Handling System (IHS) (see Figs. 8-10, multi-display apparatus para. [0083], para. [0204] and para. [0256]. The multi-display apparatus 100 may be any device like, for example, a mobile phone, a laptop computer, a tablet PC, and/or a portable multimedia player (PMP)), cause the IHS to: receive a first portion of a touch input via a first display; receive a second portion of the touch input via a second display (see para. [00222], para. [0232], para. [0238], para. [0373] and Fig 50. A touch gesture may include all kinds of user gestures that may be sensed by the multi-display apparatus 100 by at least one of directly contacting a touch screen and approaching the touch screen. For example, the touch gesture may be an operation by a user of selecting a single position or a plurality of continuous positions on the touch screen. The first and second displays 190a and 190b may sense a continuous touch motion and may transmit an electronic signal, that corresponds to a continuous or discontinuous touch motion, to the LCD controller. FIG. 50 illustrates an example of a process of moving the region 194 selected by the user from the first display 190a to the second display 190b); and process the touch input in response to: (a) the first portion of the touch input ends inside the first display, and (b) the second portion of the touch see Fig. 50 and para. [0373] FIG. 50 illustrates an example of a process of moving the region 194 selected by the user from the first display 190a to the second display 190b.  That is, when the user selects the certain region 194 of the first web browsing screen and inputs a gesture, for example, to move the selected region 194 to the second display 190b as illustrated in FIG. 50, the selected region 194 may move from the first display 190a to the second display 190b.  That is, when the user selects the region 194 as illustrated in FIG. 47 and inputs a gesture, for example, to move the selected region 194 to the second display 190b, a visual effect may be given so that the selected region 194 may move from the first display 190a to the second display 190b without increasing its size (see FIG. 50)).
Kim does not explicitly teach the first portion of the touch input ending inside a take-off area of the first display, and (b) the second portion of the touch input begins inside a landing area of the second display; the take-off area with selectable length and selectable width that is a section of the first display, the landing area with a selectable length and a selectable with that is a section of the second display; and wherein the take-off area and the landing area are selected in response to a posture between the first and second displays.
However, Kwong teaches processing the touch input in response to the first portion of the touch input ending inside a take-off area of the first display (see Figs. 1-2 and 6-8, para. [0072]-[0085]. Whether touch input for the operation is detected over the boundary portion of the current surface 111 or 121 may be identified for block 808. If touch input is detected over the boundary portion of the current surface 111 or 121 for block 808, then touch input for the operation may be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device), and (b) the second portion of the touch input begins inside a landing area of the second display (see para. [0076]-[0085]. If touch input is detected over the current boundary portion for block 808, then touch input for the operation may continue to be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device).  
Kim and Kwong are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system, interface and method disclosed by Kim with Kwong’s interface with the first portion of the touch input ends inside the take-off boundary area, since it would have further aided in determining whether two different gesture or one continuing gesture is performed and thus reducing error in the determination. Moreover it would have facilitating using two touch sensors as a single large touch sensor.
Kim and Kwong do not explicitly teach the take-off area with selectable length and selectable width that is a section of the first display, the landing area with a selectable length and a selectable with that is a section of the second display; and wherein the take-off area and the landing area are selected in response to a posture between the first and second displays.
However, Kosugui teaches the take-off area with selectable length and selectable width that is a section of the first display, the landing area with a selectable length and a selectable with that is a section of the second display (see para. [0053]-[0055]. A predetermined region can be set appropriately in the display unit provided in the upper chassis and/or in the display unit provided in the lower chassis.  The width of a predetermined region (e.g., a region width in a direction parallel to the side) and/or a shape of the predetermined region may include any suitable dimension(s) and/or shape that is known or developed in the future and are not particularly limited to the illustrated embodiments.  That is, the predetermined regions on the upper and lower sides may be the same or different widths and/or the same or different shapes), see para. [0053]-[0054], para. [0062]-[0067]. A predetermined region can be set appropriately in the display unit provided in the upper chassis and/or in the display unit provided in the lower chassis.  The width of a predetermined region (e.g., a region width in a direction parallel to the side) and/or a shape of the predetermined region may include any suitable dimension(s) and/or shape that is known or developed in the future and are not particularly limited to the illustrated embodiments.  That is, the predetermined regions on the upper and lower sides may be the same or different widths and/or the same or different shapes. As the destination of the window, the vector direction at the time of the flick operation can be detected.  Further, when there is a display unit adjoining the original display unit in a direction in which the largest vector component is detected, the window is moved to the adjoining display unit.  Such an image display is provided in the clamshell state and the book state.  Thus, the window can be moved in the direction of the side acceptable depending on the predetermined orientation states, such as the clamshell state and/or the book state. A case of a tent mode (e.g., a tent state) as an orientation in which thee back faces of respective chassis with no display unit provided face each other will be described.  In the tent mode of the first chassis 10 and the second chassis 20, as illustrated in FIG. 3A, the selection unit 53 can select a side on which the display units adjoin each other.  In this case, when the window of one display unit is made to appear from the side of the other display unit, the window is displayed on the side of the other display unit to come down from the top of the screen and the window is displayed upside down).  
Kim and Kosugui are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the memory device disclosed by Kim with Kosugui’s teachings, since it would .

Claims 6-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140101535 A1) in view of  Kwong (US 20090322689 A1) in view of Kosugi (US 20180113550 A1), further in view of Simmons (US 20120050177 A1).

Regarding Claim 6, Kim, Kwong and Kosugi teach the IHS of claim 1.
Kim further teaches wherein to enable touch continuity, the program instructions (see para. [0204]. The ROM 137, which may store a control program that controls the multi-display apparatus 100, and the RAM 135, which may store a signal or data input from an external apparatus or may be used as a memory region for a task performed in the multi-display apparatus 100), upon execution by the processor (see Fig. 2, Fig. 8  and para. [0204]. The controller 130 may include the CPU 131. The CPU 131 may include, for example, at least one of a single core processor, a multi core processor, a triple core processor, and a quad core processor), further cause the IHS to: receive the initial portion of the touch input via the second display (see Fig. 47, Fig. 50 and para. [0373]. FIG. 50 illustrates an example of a process of moving the region 194 selected by the user from the first display 190a to the second display 190b. That is, when the user selects the certain region 194 of the first web browsing screen and inputs a gesture, for example, to move the selected region 194 to the second display 190b as illustrated in FIG. 50, the selected region 194 may move from the first display 190a to the second display 190b)); receive the final portion of the touch input via the first display (see Fig. 47, Fig. 50 and para. [0373]. FIG. 50 illustrates an example of a process of moving the region 194 selected by the user from the first display 190a to the second display 190b. That is, when the user selects the certain region 194 of the first web browsing screen and inputs a gesture, for example, to move the selected region 194 to the second display 190b as illustrated in FIG. 50, the selected region 194 may move from the first display 190a to the second display 190b); and process the touch input in response to at least one of: (a) the initial portion of the touch input or (c) the final portion of the touch input, matching the touch continuity parameter (see Fig. 47, Fig. 50 and para. [0373]. When the user selects the region 194 as illustrated in FIG. 47 and inputs a gesture, for example, to move the selected region 194 to the second display 190b, a visual effect may be given so that the selected region 194 may move from the first display 190a to the second display 190b without increasing its size (see FIG. 50).  
Kim, Kwong and Kosugi do not explicitly disclose detect a time interval during which the touch input is interrupted and process the touch input in response to (b) the time interval matching the touch continuity parameter.  
However, Simmons teaches receive an initial portion of a touch input via the second display (see Figs. 3A-3C and para. [0022]. A number of touches 54A-54D is detected at touch screen 16); detect a time interval during which the touch input is interrupted (see para. [0023]-[0031]. A time between when the last touch (54D) is detected on touch screen 16 and a time when the first touch is detected at touch screen 18 is determined); receive a final portion of the touch input via the first display (see Figs. 3A-3C-and para. [0023]-[0024]. The last touch (e.g., touch 54D) is detected on the first touch screen 16 ); and process the touch input in response to at least one of: (a) the initial portion of the touch input (see Figs. 3A-3C, para. [0022]-[0023] and para. [0032]-[0033]. A number of touches 54A, 54B, 54C, and 54D are detected over time and are determined to be a gesture.  For example, the gesture 50, which is a slide movement in the direction of the arrow, is detected as a two or more touches 54A to 54D at the first touch sensitive screen 16), (b) the time interval (see para. [0023]-[0031] and para. [0034]. A time between when the last touch (54D) is detected on touch screen 16 and a time when the first touch is detected at touch screen 18 is determined), or (c) the final portion of the touch input, matching the touch continuity parameter (see para. [0034]-[0035] and Figs. 3A-3C. The actual position of the object at the second touch sensitive screen 18 is detected at step 135.  At step 140 it is determined whether the object is detected at the estimated position at the second touch sensitive screen (determined at step 130) and whether the object is detected at the second touch screen within the estimated time to traverse the discontinuity).  
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwong and Kosugi with Simmons’ teachings of detecting detect a time interval during which the touch input is interrupted, since it would have further aided in determining whether the time interruption constitute two different gesture or one continuing gesture and thus reducing error in the determination.

Regarding Claim 7, Kim, Kwong, Kosugi and Simmons teach the IHS of claim 6.
Kwong further teaches a take- off area located around a top edge of the second display, and wherein the touch input is processed, at least in part, in response to a determination that the initial portion of the touch input ends inside of the take-off area (see Figs. 1-2 and 6-8, para. [0072]-[0085]. Whether touch input for the operation is detected over the boundary portion of the current surface 111 or 121 may be identified for block 808. If touch input is detected over the boundary portion of the current surface 111 or 121 for block 808, then touch input for the operation may be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device).  
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwong, Kosugi and Simmons with Kwong’s further teachings of  an interface with initial portion of input ending inside the take-off boundary area, since it would have further aided in determining whether two different gesture or one continuing gesture is performed and thus reducing error in the determination. Moreover it would have facilitating using two touch sensors as a single large touch sensor.

Regarding Claim 8, Kim, Kwong, Kosugi and Simmons teach the IHS of claim 7.
Kwong further teaches wherein the touch input is processed, at least in part, in response to a determination that the initial portion of the touch input begins outside of the take-off area (see Figs. 1-2 and 6-8, para. [0072]-[0085]. Whether touch input for the operation is detected over the current surface 111 or 121 outside the boundary portion of the current surface 111 or 121 may be identified for block 806. part of the operation may be performed for block 804 as touch input for the operation continues to be detected for block 806 over the current surface 111 or 121 outside the boundary portion of the current surface 111 or 121).
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and 

Regarding Claim 9, Kim, Kwong, Kosugi and Simmons teach the IHS of claim 6.
Kwong further teaches wherein the touch continuity parameter comprises a landing area located around a bottom edge of the first display, and wherein the touch input is processed, at least in part, in response to a determination that the final portion of the touch input begins inside of the landing area (see para. [0076]-[0085]. if touch input is detected over the current boundary portion for block 808, then touch input for the operation may continue to be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device).  
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwong, Kosugi and Simmons with Kwong’s further teachings of an interface with final portion of input begging inside of the landing boundary area, since it would have further aided in determining whether two different gesture or one continuing gesture is performed and thus reducing error in the determination. Moreover it would have facilitating using two touch sensors as a single large touch sensor.

Regarding Claim 10, Kim, Kwong, Kosugi and Simmons teach the IHS of claim 9.
see para. [0077]-[0086]. Whether touch input for the operation is detected over either surface 111 or 121 outside the current boundary portion may be identified for block 812. If touch input for the operation is detected over either surface 111 or 121 outside the current boundary portion for block 812, part of the operation may continue to be performed for block 814 based at least in part on touch input).
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwong, Kosugi and Simmons with Kwong’s further teachings of an  interface with final portion of input ending outside of the landing boundary area, since it would have further aided in determining whether two different gesture or one continuing gesture is performed and thus reducing error in the determination. Moreover it would have facilitating using two touch sensors as a single large touch sensor.

Regarding Claim 11, Kim, Kwong, Kosugi and Simmons teach the IHS of claim 6.
Simmons further teaches wherein the touch continuity parameter comprises a time-of- flight threshold (see para. [0024] and para.[0030]-[0035]. An estimate is made at step 125 of the time required for the object to cross the gap between the two touch screens (the discontinuity "D").  Because the speed at which the object is travelling and the discontinuity "D" of the gap are both known, the time required to traverse the gap can be determined using Equation 1, rearranged as Equation 2 below. t = d S Equation 2. (Pre-determine time)), and wherein the see para. [0035] The gesture is considered a single gesture, at step 145, when the object traverses the discontinuity within the pre-determined time and arrives in the pre-determined location).  
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwong and Kosugi with Simmons’ teachings of detecting detect a time interval during which the touch input is interrupted, since it would have further aided in determining whether the time interruption constitute two different gesture or one continuing gesture and thus reducing error in the determination.

Regarding Claim 12, Kim, Kwong, Kosugi and Simmons teach the IHS of claim 11.
Simmons further teaches wherein the program instructions (see para. [0045]-[0046] tracking a gesture across the boundary between two touch screens may involve programming, for example, for the processor unit in the touch screen control or for the processor of the mobile station or other device that incorporates the touch screens.  Program aspects of the technology may be thought of as products or articles of manufacture typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium), upon execution by the processor (see para. [0045]. Processor), further cause the IHS to increase the time-of-flight threshold in response to detecting movement of the IHS during the time interval (see para. [0030]-[0031]. An estimate is made at step 125 of the time required for the object to cross the gap between the two touch screens (the discontinuity "D").  Because the speed at which the object is travelling and the discontinuity "D" of the gap are both known, the time required to traverse the gap can be determined using Equation 1, rearranged as Equation 2 below. t = d S Equation 2. Depending on the angle of the travel of the object, this calculation can be adjusted to increase the approximate traversal time). 
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwong and Kosugi with Simmons’ teachings of detecting detect a time interval during which the touch input is interrupted, since it would have further aided in determining whether the time interruption constitute two different gesture or one continuing gesture and thus reducing error in the determination.

Regarding Claim 13, Kim, Kwong, Kosugi and Simmons teach the IHS of claim 8.
Kwong further teaches wherein to process the touch input, the program instructions, upon execution by the processor (see Fig. 430, para. [0031]-[0032] and para. [0044]. As illustrated in FIG. 4, system memory 440 may store suitable software 442 and/or non-volatile memory and/or storage device(s) 450 may store suitable software 452 for execution by at least one processor 420 to process digital touch input data), further cause the IHS to recognize a drag-and-drop operation between the second display and the first display over a hinge that couples the first display to the second display (see Figs. 1-2, para. [0017] and para. [0020]-[0023]. Housing structure 140 for one embodiment may define an axis with any suitable one or more hinges.  as illustrated in FIG. 1, a user may perform a drag operation to move a digital object 130, such as an icon for example, displayed by touch-sensitive display device 110 at an initial location on or through surface 111 to touch-sensitive display device 120 for display at a desired location on or through surface 121. As illustrated in FIG. 2, for example, a user for one embodiment may use the user's finger, for example, to touch over a digital object 230 displayed at an initial location on or through surface 111 and move the user's finger down over surface 111 toward surface 121 and over surface 121 to move digital object 230 for display at a desired location on or through surface 121).  
Kim, Kwong, Kosugi, Simmons and Kwong are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwong, Kosugi and Simmons with Kwong’s interface drag and drop application, since it would enhanced the user interface by providing additional functionalities.

Regarding Claim 14, Kim, Kwong and Kosugi teach the IHS of claim 1.
Kim further teaches wherein to enable touch continuity, the program instructions (see para. [0204]. The ROM 137, which may store a control program that controls the multi-display apparatus 100, and the RAM 135, which may store a signal or data input from an external apparatus or may be used as a memory region for a task performed in the multi-display apparatus 100), upon execution by the processor (see Fig. 2, Fig. 8  and para. [0204]. The controller 130 may include the CPU 131. The CPU 131 may include, for example, at least one of a single core processor, a multi core processor, a triple core processor, and a quad core processor), further cause the IHS to: receive an initial portion of a touch input via the first display (see Fig. 47, Fig. 50 and para. [0373]. FIG. 50 illustrates an example of a process of moving the region 194 selected by the user from the first display 190a to the second display 190b. That is, when the user selects the certain region 194 of the first web browsing screen and inputs a gesture, for example, to move the selected region 194 to the second display 190b as illustrated in FIG. 50, the selected region 194 may move from the first display 190a to the second display 190b));; receive a final portion of the touch input via the second display (see Fig. 47, Fig. 50 and para. [0373]. FIG. 50 illustrates an example of a process of moving the region 194 selected by the user from the first display 190a to the second display 190b. That is, when the user selects the certain region 194 of the first web browsing screen and inputs a gesture, for example, to move the selected region 194 to the second display 190b as illustrated in FIG. 50, the selected region 194 may move from the first display 190a to the second display 190b); and process the touch input in response to at least one of: (a) the first portion of the touch input or (c) the second portion of the touch input, matching the touch continuity parameter (see Fig. 47, Fig. 50 and para. [0373]. When the user selects the region 194 as illustrated in FIG. 47 and inputs a gesture, for example, to move the selected region 194 to the second display 190b, a visual effect may be given so that the selected region 194 may move from the first display 190a to the second display 190b without increasing its size (see FIG. 50).  
Kim, Kwong and Kosugi do not explicitly disclose detect a time interval during which the touch input is interrupted and process the touch input in response to (b) the time interval matching the touch continuity parameter.  
However, Simmons teaches receive an initial portion of a touch input via the first display (see Figs. 3A-3C and para. [0022]. A number of touches 54A-54D is detected at touch screen 16); detect a time interval during which the touch input is interrupted (see para. [0023]-[0031]. A time between when the last touch (54D) is detected on touch screen 16 and a time when the first touch is detected at touch screen 18 is determined); receive a final portion of the touch input see Figs. 3A-3C-and para. [0023]-[0024]. The last touch (e.g., touch 54D) is detected on the first touch screen 16 ); and process the touch input in response to at least one of: (a) the initial portion of the touch input (see Figs. 3A-3C, para. [0022]-[0023] and para. [0032]-[0033]. A number of touches 54A, 54B, 54C, and 54D are detected over time and are determined to be a gesture.  For example, the gesture 50, which is a slide movement in the direction of the arrow, is detected as a two or more touches 54A to 54D at the first touch sensitive screen 16), (b) the time interval (see para. [0023]-[0031] and para. [0034]. A time between when the last touch (54D) is detected on touch screen 16 and a time when the first touch is detected at touch screen 18 is determined), or (c) the final portion of the touch input, matching the touch continuity parameter (see para. [0034]-[0035] and Figs. 3A-3C. The actual position of the object at the second touch sensitive screen 18 is detected at step 135.  At step 140 it is determined whether the object is detected at the estimated position at the second touch sensitive screen (determined at step 130) and whether the object is detected at the second touch screen within the estimated time to traverse the discontinuity).  
Kim, Kwong, Kosugi and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and interface disclosed by Kim, Kwon and Kosugi with Simmons’ teachings of detecting detect a time interval during which the touch input is interrupted, since it would have further aided in determining whether the time interruption constitute two different gesture or one continuing gesture and thus reducing error in the determination.

Regarding Claim 20, Kim, Kwong,  and Kosugui teach the non-transitory hardware memory device of claim 19.
Kim, Kwong and Kosugui do not explicitly teach wherein the program instructions, upon execution, further cause the IHS to: detect a time interval between the first and second portions of the touch input during which the touch input is interrupted; and process the touch input in response to the time interval being smaller than or equal to a time-of-flight threshold associated with the posture.  
However, Simmons teaches wherein the program instructions (see para. [0045]-[0046] tracking a gesture across the boundary between two touch screens may involve programming, for example, for the processor unit in the touch screen control or for the processor of the mobile station or other device that incorporates the touch screens.  Program aspects of the technology may be thought of as products or articles of manufacture typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium), upon execution, further cause the IHS to: detect a time interval between the first and second portions of the touch input during which the touch input is interrupted (see para. [0023]-[0035]. A time between when the last touch (54D) is detected on touch screen 16 and a time when the first touch is detected at touch screen 18 is determined. An estimate is made at step 125 of the time required for the object to cross the gap between the two touch screens (the discontinuity "D").  Because the speed at which the object is travelling and the discontinuity "D" of the gap are both known, the time required to traverse the gap can be determined using Equation 1, rearranged as Equation 2 below. t = d S Equation 2. (Pre-determine time) ); and process the touch input in response to the time interval being smaller than or equal to a time-of-flight threshold associated with the posture (see para. [0034]-[0035] and Figs. 3A-3C. The actual position of the object at the second touch sensitive screen 18 is detected at step 135.  At step 140 it is determined whether the object is detected at the estimated position at the second touch sensitive screen (determined at step 130) and whether the object is detected at the second touch screen within the estimated time to traverse the discontinuity. The gesture is considered a single gesture, at step 145, when the object traverses the discontinuity within the pre-determined time and arrives in the pre-determined location).  
Kim, Kwong, Kosugui and Simmons are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device and interface disclosed by Kim, Kwong and Kosugui with Simmons’ teachings of detecting detect a time interval during which the touch input is interrupted, since it would have further aided in determining whether the time interruption constitute two different gesture or one continuing gesture and thus reducing error in the determination.

Claim 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20120050177 A1), in view of Kwong et al. (US 20090322689 A1, hereinafter Kwong), further in view of Kosugi (US 20180113550 A1).

Regarding Claim 15, Simmons teaches a method (see para. [0038]), comprising: receiving a first portion of a touch input via a first display (see Figs. 3A-3C and para. [0022]. A number of touches 54A-54D is detected at touch screen 16); detecting a time interval during which the touch input is interrupted (see para. [0023]-[0031]. A time between when the last touch (54D) is detected on touch screen 16 and a time when the first touch is detected at touch screen 18 is determined); receiving a second portion of the touch input via a second display (see Figs. 3A-3C-and para. [0023]-[0024]. The last touch (e.g., touch 54D) is detected on the first touch screen 16); and processing the touch input in response to (a) the first portion of the touch input ends inside the first display (see Figs. 3A-3C, para. [0022]-[0023] and para. [0032]-[0033]. A number of touches 54A, 54B, 54C, and 54D are detected over time and are determined to be a gesture.  For example, the gesture 50, which is a slide movement in the direction of the arrow, is detected as a two or more touches 54A to 54D at the first touch sensitive screen 16), (b) the time interval being smaller than or equal to a time-of- flight threshold (see para. [0024] and para.[0030]-[0035]. An estimate is made at step 125 of the time required for the object to cross the gap between the two touch screens (the discontinuity "D").  Because the speed at which the object is travelling and the discontinuity "D" of the gap are both known, the time required to traverse the gap can be determined using Equation 1, rearranged as Equation 2 below. t = d S Equation 2. (Pre-determine time) The gesture is considered a single gesture, at step 145, when the object traverses the discontinuity within the pre-determined time and arrives in the pre-determined location), and (c) the second portion of the touch input begins inside the second display (see para. [0034]-[0035] and Figs. 3A-3C. The actual position of the object at the second touch sensitive screen 18 is detected at step 135.  At step 140 it is determined whether the object is detected at the estimated position at the second touch sensitive screen (determined at step 130) and whether the object is detected at the second touch screen within the estimated time to traverse the discontinuity).  
Simmons does not explicitly teach processing the touch input in response to a the first portion of the touch input ends inside of the take-off area and the second portion of the touch input begins inside of the landing area; the take-off area with a selectable length and selectable 
However, Kwong teaches processing the touch input in response to a the first portion of the touch input ends inside of the take-off area of the first display (see Figs. 1-2 and 6-8, para. [0072]-[0085]. Whether touch input for the operation is detected over the boundary portion of the current surface 111 or 121 may be identified for block 808. If touch input is detected over the boundary portion of the current surface 111 or 121 for block 808, then touch input for the operation may be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device), and the second portion of the touch input begins inside of the landing area of the second display (see para. [0076]-[0085]. If touch input is detected over the current boundary portion for block 808, then touch input for the operation may continue to be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device).  
Simmons and Kwong are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system, interface and method disclosed by Simmons with Kwong’s interface with the first portion of the touch input ends inside the take-off boundary area, since it would have further aided in determining whether two different gesture or one continuing gesture is performed and thus reducing error in the determination. Moreover it would have facilitating using two touch sensors as a single large touch sensor.

However, Kosugui teaches the take-off area with a selectable length and selectable width that is a section of the first display and the landing area with a selectable length and selectable width that is a section of the second display (see Figs. 6A-7B, para. [0047], para. [0053]-[0064], para. [0068]-[0070] and para. [0082]-[0083]. A movement determination unit 51 can determine whether part of a pointing input mechanism, such as a finger, stylus, or a pen used to hold a window is moved to enter a predetermined region provided near a side of a display unit having the window displayed thereon, to which another display unit adjoins.  Specifically, the position of the pointing input mechanism can be determined based on the detection values detected by the touch sensor 11a of the first display unit 11 and the touch sensor 21a of the second display unit 21. A determination unit 54 can detect a vector direction in which the window is moved. Based on the determination result of the movement determination unit 51 and/or the detection result of each sensor (e.g., the determination result of the orientation determination unit 50), the image control unit 52 can control the image display of the first display unit 11 and/or the second display unit 21.  Specifically, the image control unit 52 can display, on the other display unit, part of the window being displayed on one display unit in a state (e.g., the clamshell state, the book state, or the tent state, depending on the orientation angle).  Further, when the movement determination unit 51 determines that part of the window is moved to the predetermined region in the display unit currently displaying the window, the image control unit 52 can display, on the other display unit, at least part of the window. In the case of touch panel display, the display unit can be directly touched using the pointing input mechanism P to operate the window. Using the touch panel display, if the window is moved across multiple display units. According to various embodiments disclosed herein, when part of the window reaches the predetermined region Y near the side X to which the other display unit adjoins, the part of window jumps onto the adjoining (or destination) display unit.  As such, a window can be displayed across the display unit with which the window was originally displayed and also to the destination display unit, which allows the window to be moved to the window on the portable information processing device 1A including multiple display units with relative ease), and wherein the take-off area and the landing area are selected in response to a posture between the first and second displays (see para. [0054], para. [0062]-[0067]. A predetermined region can be set appropriately in the display unit provided in the upper chassis and/or in the display unit provided in the lower chassis.  The width of a predetermined region (e.g., a region width in a direction parallel to the side) and/or a shape of the predetermined region may include any suitable dimension(s) and/or shape that is known or developed in the future and are not particularly limited to the illustrated embodiments.  That is, the predetermined regions on the upper and lower sides may be the same or different widths and/or the same or different shapes. As the destination of the window, the vector direction at the time of the flick operation can be detected.  Further, when there is a display unit adjoining the original display unit in a direction in which the largest vector component is detected, the window is moved to the adjoining display unit.  Such an image display is provided in the clamshell state and the book state.  Thus, the window can be moved in the direction of the side acceptable depending on the predetermined orientation states, such as the clamshell state and/or the book state. A case of a tent mode (e.g., a tent state) as an orientation in which thee back faces of respective chassis with no display unit provided face each other will be described.  In the tent mode of the first chassis 10 and the second chassis 20, as illustrated in FIG. 3A, the selection unit 53 can select a side on which the display units adjoin each other.  In this case, when the window of one display unit is made to appear from the side of the other display unit, the window is displayed on the side of the other display unit to come down from the top of the screen and the window is displayed upside down).  
Simmons, Kwong and Kosugui are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device interface disclosed by Simmons and Kwong with Kosugui’s teachings, since it would have aided the user interface by easily moving a window between multiple display units and in a user-friendly manner (para. [0076]-[0077]), regardless of the displays posture.

Regarding Claim 16, Simmons, Kwong and Kosugui teach the method of claim 15.
Kwong further teaches wherein the take-off area is located around an edge of the first display nearest the second display, and wherein the touch input is processed, at least in part, in response to a determination that the first portion of the touch input ends inside of the take-off area (see Figs. 1-2 and 6-8, para. [0072]-[0085]. Whether touch input for the operation is detected over the boundary portion of the current surface 111 or 121 may be identified for block 808. If touch input is detected over the boundary portion of the current surface 111 or 121 for block 808, then touch input for the operation may be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device)
Kwong is related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have 

Regarding Claim 17, Simmons, Kwong and Kosugui teach the method of claim 15, 
However, Kwong teaches wherein the landing area is located around an edge of the second display nearest the first display, and wherein the touch input is processed, at least in part, in response to a determination that the second portion of the touch input begins inside of the landing area  (see para. [0076]-[0085]. if touch input is detected over the current boundary portion for block 808, then touch input for the operation may continue to be identified for block 810 that it may traverse to over a surface for another touch-sensitive display device).  
Kwong is related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system, interface and method disclosed by Simmons, Kwong and Kosugui with Kwong’s interface with the first portion of the touch input ends inside the take-off boundary area, since it would have further aided in determining whether two different gesture or one continuing gesture is performed and thus reducing error in the determination. Moreover it would have facilitating using two touch sensors as a single large touch sensor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20120050177 A1) in view of Kwong (US 20090322689 A1) in view of Kosugi (US 20180113550 A1), further in view of Klein et al. (US 20180329574 A1, hereinafter Klein)

Regarding Claim 18, Simmons teach the method of claim 15.
Simmons, Kwong and Kosugui does not explicitly teach further comprising dynamically configuring at least one of: the take-off area, the landing area, or the time-of-flight threshold, in response to sensing an angle of a hinge that couples the first display to the second display.  
However, Klein teaches dynamically configuring at least one of: the take-off area, the landing area, or the time-of-flight threshold, in response to sensing an angle of a hinge that couples the first display to the second display (see Fig. 3 and para. [0037]-[0040] and para. [0052]. The input module 114 performs input position determination 312 which determines a position 314 for displaying the ink input 310 on the display surface 304b.  The position 314 is generally based on an hinge angle 316 of the display surfaces 304a, 304b relative to one another. [0039] For instance, to enable the position 314 to be determined, the position module 116 determines the hinge angle 316. Using the hinge angle 316, the input module 114 can generate the position 314 for the ink input 310 on the display surface 304b, such as to attempt to visually correlate the tip of the pen 124 with the position of the ink input 310.  For instance, consider that a threshold angle n is defined.  If the hinge angle 316 is less than n, the position 314 can be moved closer on the display surface 304b to the user 204).  
Simmons, Kwong, Kosugui and Klein are related to multi-display touch sensing devices and user interface, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system, interface .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/11/21B